Electronically Filed
                                                    Supreme Court
                                                    SCWC-XX-XXXXXXX
                                                    21-NOV-2019
                                                    09:53 AM



                        SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               ROBERT GRINPAS and ESTHER GRINPAS,
        Respondent/Plaintiffs-Appellees/Cross-Appellees,

                              vs.

      KAPAA 382, LLC, a Hawai#i Limited Liability Company;
   KULANA PARTNERS, LLC, a Hawai#i Limited Liability Company;
      Petitioner/Defendant-Third-Party Plaintiff-Appellee/
            Cross-Appellant; and WILLIAM R. HANCOCK,
               Defendant-Appellant/Cross-Appellee.

----------------------------------------------------------------

                     KULANA PARTNERS, LLC.,
        Defendant/Third-Party Plaintiff/Cross-Appellant,

                              vs.

     WILLIAM R. HANCOCK, Trustee of HANCOCK AND CO., INC.,
  PROFIT SHARING TRUST under trust instrument April 3, 1993,
        Third-Party Defendant/Appellant/Cross-Appellee.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-XX-XXXXXXX; 5CC071000132)
         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner Kulana Partners, LLC’s application for writ

of certiorari, filed on October 7, 2019, is hereby rejected.

           DATED:   Honolulu, Hawai#i, November 21, 2019.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson




                                  2